Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 11/2/2020. Claims 1- 21 have been examined in this application
Response to Amendment
2.	No amendments were filed in the response dated 11/2/2020.
Response to Arguments
3.	On pages 6-8 of Remarks, Applicant argues the 101 rejection.  In particular on page 7 it appears Applicant argues the Examiner has not considered the claims as a whole and argues the limitation of “said signal indicative of a selection to purchase said received coupon.”  The Examiner respectfully disagrees.  This limitation is included in the “providing” a coupon as recited in 101 rejection below.  There are many known ways in the art of advertising, coupons can be provided to users (which they can later redeem), they can be provided based on user history, users can purchase them, they can be provided for free, they can be traded, they can be provided based on a user being affiliated with an entity, etc.  Therefore the Examiner respectfully disagrees with Applicant’s arguments that the Examiner has not considered the claims as whole. 
	Further even if the “purchasing” should be included in the abstract idea (see Applicant’s remarks page 8 “None of the activities include providing, purchasing and redeeming coupons,” which the Examiner does contend based on the above, the claims would a commercial or legal interaction where the subject matter is advertising, marketing or sales activities or behaviors, which is a certain method of organizing human activity.  Since the claims would then recite providing, purchasing, and redeeming coupons which is advertising, marketing or sales activities or behaviors.  
	“Advertising, marketing or sales activities or behaviors” is one of the groupings under certain method of organizing human activity in the 2019 Revised Patent Subject Matter Eligibility “2019 PEG”) (see October 2019 Update: Subject Matter Eligibility pages 4-6, in particular page 6 cited herein: 
	Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: 
	• using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC;33 
	• offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.;34 and 
	• structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.35 

	It is noted that the examples recited in the argued MPEP 2106.04(a)(2)(II)(B) by Applicant are that examples, (see MPEP 2106.014(a)(2)(II)(B) (cited herein): 
	An example of a claim reciting advertising is found in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). The patentee in Ultramercial claimed an eleven-step method for displaying an advertisement (ad) in exchange for access to copyrighted media, comprising steps of receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad. 772 F.3d. at 715, 112 USPQ2d at 1754. The Federal Circuit determined that the "combination of steps recites an abstraction—an idea, having no particular concrete or tangible form" and thus was directed to an abstract idea, which the court described as "using advertising as an exchange or currency." Id.
Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include :
i. structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009);
ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and
iii. offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015)

	The MPEP, by providing examples, is not saying the above four examples of abstract ideas are the only abstract ideas of the “advertising, marketing or sales activities or behaviors” grouping of certain methods of human activity.
	 
	Further providing, purchasing, and redeeming coupons are limitations a human operator could reasonably and practically perform, and the additional limitations in the claims that implement this abstract idea beyond limitations just being performed by a human operator (e.g. that recite a machine instead performing operations a human operator could reasonably and practically perform), merely recite limitations that have been found by the courts not to be indicative of integration into a practical application or significantly more as detailed in the 101 rejection below. 
4.	On pages 8-9 of Remarks, Applicant continues to argue limitations previously addressed by the Examiner in the previous response to arguments.  
	The Examiner maintains the previous response (see Remarks pages 5-6, section 7 of the response to arguments). 
	 In particular, Rajan clearly teaches a coupon is displayed to a potential purchaser see Rajan at paragraph 0071 (cited herein): “ In addition, user interface 202 can include icons (210, 212) facilitating redemption of mobile coupons and providing comments and feedback to a coupon supplier, retail entity associated with a mobile coupon, or mobile coupon distributor, or a combination thereof. Additional icons (214) can provide trading functions. Such functions can enable a user to post (e.g., at a mobile user interface or Internet web page) a desired mobile coupon (e.g., identified by supplier, redemption value, coupon ID, and so on) and/or a mobile coupon offered in 
5.	On pages 10-12 of Remarks, Applicant continues to argue that coupons are not a form of payment and therefore Rajan does not teach the payment card as recited in claim 8.  
	The Examiner respectfully disagrees and maintains the previous response to this argument found in the previous Office Action dated 5/8/2020 pages 6-7 section 8 (it is noted that this response to arguments section cited also maintains the other previous response to arguments sections regarding this same argument). 
	Further with respect to Applicant’s arguments on pages 10-11 of “ For perspective, by alleging that coupons are payment instruments, the Examiner necessarily alleges that the value of a sale price (store has a 50% off sale) or negotiating a price reduction at a car lot ($20k MSRP negotiated to $18.5k) both constitute payment because both have the same effect as coupons. A coupon can be thought of as a sale on products or services. However, as with coupons, negotiated prices and in-store sales are both reductions of the purchase price and not any payment” the Examiner respectfully disagrees.   This is a different situation than the Examiner’s above response.  In Applicant’s example this is merely negotiating a new price, there is no physical tender (like a coupon with a redeemable value), (see the cited primary reference of Rajan paragraph 0008 that discloses coupons have a redeemable value) given to the merchant.  However, in the previous coupon example provided in the 
	Therefore the Examiner respectfully disagrees. 
	Applicant’s arguments on page 11 of “Manufacturer's coupons in some states (but not all) are treated differently than retail coupons and sales tax is charged on the full regular price. The rationale is that the retailer ultimately receives the full amount and therefore the full amount should be subject to sales tax. However, the customer is still receiving a discount off the price because the manufacturer makes part of the payment. The customer ostensibly pays the tax for administrative efficiency and because manufacturer coupons typically have fine print that allocates that burden to the customer. If this were not the case, the customer would receive a value in the amount paid by the manufacturer that would be taxable as income. As previously shown, the value of coupons are not taxable income” actually support the Examiners position that coupons are a form of payment.  Since the retailer where the user is purchasing the product receives the full amount (e.g. in the previous paragraph example $2 coupon and $3 from the user, for a $5 payment for Item Z).  It is further noted additionally this argument is only with respect to one specific type of coupon, manufacturer coupons, and does not count for other types of coupons like retailer coupons, of which the claims do not limit to one specific type. Therefore for either reason, the Examiner respectfully disagrees. 
	Applicant’s arguments on page 11 of “More generally, although not prior art, coupons have a face value and a random sampling of coupons received recently by 
	For one even as acknowledged by Applicant this only relates to some coupons, Applicant’s claims do not only claim these coupons therefore such arguments are not persuasive for this reason alone.  Further two regardless of one above, “no face value” is in the situation where a user receives a coupon and does not want to redeem it. For example you get a coupon of $25 off of a purchase of $100, the coupon is not worth $25 by itself it is only worth $25 of payment when redeemed in conjunction with a $100 purchase.  This is consistent with Applicant’s claims that are directed towards a coupon redemption (see claim 8) and also the example provided above in the response to arguments section, Item Z costs $5 and it will cost five dollars unless you give (redeem) the 2 dollar off coupon, in which Item Z now costs $3 with two dollars in payment from the 2 off coupon.
	Therefore the Examiner respectfully disagrees. 
6.	Applicant’s arguments on pages 12-13 of Remarks with respect to the dependent claims in view of the prior art is acknowledged.  However, the Examiner finds the arguments not persuasive based on the response to arguments sections 4-5 above. 
7.	Applicant's arguments on pages 13-14 with respect to Official Notice are acknowledged. However, without Applicant pointing to where the Applicant interpreted the 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite providing and redeeming a coupon for a user.
Providing and redeeming a coupon for a user is a commercial or legal interaction where the subject matter is advertising, marketing or sales activities or behaviors, which is a certain method of organizing human activity. Certain methods of organizing human activity are in the groupings of abstract ideas and hence the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are not indicative of integration into a practical application since the limitations merely recite:
(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
(a) by a processor/ by said processor/ said processor (see claims 1 and 2)
(b) on a payment card/ on said payment card/ by said payment card/ from said card/ from a payment card/ into said payment card/ on said card/of said card (see claims 1-3, 5-6, and 8)
(c) from a communications device (see claim 3)
(d) on a display of said card (see claim 4)

(f) to an external device/ to said external device (see claims 5 and 6)
(g) by a device (see claim 8)
(h) by a payment card reader (see claim 10)
(i) by a remote server/ a remote server (see claims 11 , 12, and 15)
(j) from a magnetic strip communications device on said payment card (see claim 13)
(k) from an IC chip on said payment card (see claim 14)
(I) a payment device comprising: a communications device and a device/ wherein said payment device is a payment card/ wherein said payment device is a mobile telephone/ wherein said communications device comprises an RF based communications device/ wherein said communications device comprises a dynamic magnetic-stripe communications device (see claims 15-19)
(m) payment device comprises a display (see claim 20)
And (n) from an RF-based communications device on said payment card (see claim 21)
 (2) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the electronic payment card computing environment (see claims 1-21).
And (3)  Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1-21) 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered alone and in combination amount to no more than:

(a) receiving, processing, and storing data, (see claims 1-21 )(see July 2015 update: subject matter eligibility page 7 and 10, additionally see from page 10 Alice Corp., 134 S. Ct. at 2360. But see Example 4 (Al-4: global positioning system)
(b) Automating mental tasks (see claims 1-21) (see July 2015 update: subject matter eligibility page 7 and 11, additionally see from page 11 Benson, 409 U.S. at 65- 67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375.) (c) Receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-21) (see July 2015 update: subject matter eligibility page 7 and 11, additionally see from page 11 Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014). But see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
(d) touch buttons (see claim 7) (see Mazzamuto et al. United States Patent Number: US 5,665,953 column 6 lines 18-20 "The user-input means 34 can include a keypad, touch sensitive buttons, or other user-input means well-known to the practitioners in the art.")
(e) magnetic stripe communications device on said payment card/ payment card reader (see claims 10 and 13) (see Bell US 6233104 column 1 lines 11-18 "It is often desirable to store information on a magnetic strip located on a plastic card or other device. For example, a magnetic strip; also known as a magnetic stripe, is typically located on the 
(f) IC chip on said payment card (see claim 14) (see (i) Sawaguchi US Patent
Number: US 6,931,538 column 1 lines 20-25"Conventionally, an electronic settling system in which predetermined electronic data, together with personal information, is stored on an IC card, credit card, debit card, super card, etc. and payment is performed by exchanging the electronic data has been known as a substitute for cash", (ii) Ho US 2007/0131780 paragraph 0007 "Nowadays, IC cards or so-called "smart card" are used in numerous applications such as payment at a point of sale (known as "bank cards"), public telephones, payment for parking, payment for roll tolls, mobile telephones (e.g., SIM cards), health services, public transportation, or electronic purse. Each of these applications is associated with a specific card: a bank card, a phone card, a parking card, a SIM card for GSM telephony, and so on, and (iii) Yamada et al. US 2009/0032584 paragraph 0003 "Conventionally, a following method is known for getting a discount at the time of payment by use of electronic coupons accumulated in an IC card. First, a terminal on which contents of an electronic coupon can be displayed is prepared, the contents are looked at by a cashier for confirmation, and discounting is executed. Second, a device by which a paper printed with discount contents of an electronic coupon is outputted is prepared, this paper is read by a cashier through a barcode reader of a POS (Point Of Sale) terminal, and discounting is executed. Third, a device for reading an electronic coupon is connected to a POS terminal to interlocking and discounting is executed")
(g) dynamic magnetic stripe communications device (see claim 19) (see Zellner et al. US 2006/0091223 paragraphs 0030- 0031 "FIGS. IA and 1B illustrate first and second faces of an electronic card, and FIG. IC is a block diagram of an electronic card, according to 
(h) RF- based communications device (see claims 18 and 21) (see Sperduti et al.
US 2005/0234778 paragraph 0004 "The use of radio frequency (RF) enabled payment devices are known. One example is the Speed pass TM key fob that is issued by the
ExxonMobil TM Corporation. The holder of a Speed pass TM key fob can pay for the purchase of gasoline at an ExxonMobil TM gas station by placing the Speed pass TM key fob in close proximity to a specified portion of the pumping station. Circuitry in the pumping station then extracts payment information from the Speedpass TM key fob and activates the pump for operation. The payment information is used to charge the purchase to the holder's account that is maintained with the ExxonMobil™ Corporation. Another example of a RF enabled payment device is a RF highway toll payment device, such as the Fastlane TM payment device issued by the Massachusetts Turnpike Authority (MTA) for use on toll roads associated with the MTA, or the EZPass™ payment device issued by the New York State Thruway Authority. With the highway toll payment device present in a vehicle, a user can pass through a toll booth without being required to stop or provide immediate payment in cash against a toll ticket. Each time a user passes through a toll booth, a RF reading device extracts user identification information from the highway toll payment device. This user identification information is used to charge an account maintained with the issuer for each toll incurred"). 
And (i) device includes a display (see claims 4 and 20) (see Vanska et al. US

	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extra solution activity in the practical application step under the significantly more (inventive concept) step as detailed above. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 
	As per claim 1, Rajan et al. teaches a method, comprising: (see paragraph 0009, note: method of managing coupons at a mobile device).
receiving a coupon by a processor on a payment card; (see paragraph 0010, note: the apparatus can comprise memory configured to store data pertinent to receiving, browsing or presenting of the mobile coupon at the apparatus and a processor configured to implement the receiving, browsing, or presenting of the mobile coupon).
storing said coupon into memory on said payment card; (see paragraph 0010, note: apparatus can comprise a memory to store data relating to the mobile coupon).
receiving, by said processor, a signal from a first button on said payment card, said signal indicative of a selection to purchase said received coupon; (see paragraphs 0044, 0071, and Figure 2.
Paragraph 0044, note: users can trade or share mobile coupons by way of such communication and in some aspects, the mobile coupons can be sold amongst users utilizing the mobile device; paragraph 0071, note: icon 214 for trading coupons; and Figure 2, note: trade icon 214)
And redeeming, by said payment card, said coupon (see paragraph 0089, note: redemption at a point of sale device for the coupon).
wherein said received coupon is non-redeemable prior to said receiving a signal (see Figure 10 (reference characters 1014, 1016, 1018) and paragraphs 0139 and 0140, note: that first the sharing, trading, selling, and exchanging of DMCs among users happens then the redemption of the coupons (DMCs) takes place).
As per claim 2, Rajan et al. teaches
wherein said processor is operable to receive a signal from a second button on said card to provide said redeeming (see Figure 2 and paragraph 0071.
Figure 2, note: redeem 210 displayed on the user interface; and paragraph 0071, note: icon 210 for facilitating the redemption of mobile coupons).
As per claim 3, Rajan et al. teaches
wherein said redeeming further comprises communicating information from a communications device on said card to a payment terminal (see paragraph 0089, note: the redemption module can provide a visual indication and/or auditory indication of a coupon on the output module, wherein such an indication can be utilized by a redemption entity to identify the coupon).
As per claim 4, Rajan et al. teaches
further comprising displaying said coupon on a display of said card (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon on the output module, wherein such an indication can be utilized by a redemption entity to identify the coupon).
As per claim 5, Rajan et al. teaches
wherein said redeeming further comprises communicating information associated with said coupon from said card to an external device (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
As per claim 6, Rajan et al. teaches
wherein said redeeming further comprises communicating first information, associated with said coupon, to an external device (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
 and communicating second information, associated with a payment card number of said card to said external device (see paragraph 0089, note: in addition the redemption module can provide user profile information (i.e. second information) to the redemption entity; and paragraph 0055, note: for instance a message can utilize information unique to the mobile device for example subscriber identity number and user profile information and encode the transmission based on such information).
As per claim 7, Rajan et al. teaches
wherein said button is a touch button (see paragraph 0068, note: touch screen).
As per claim 8, Rajan et al. teaches a method, comprising: (see paragraph 0009, note: method of managing coupons at a mobile device).
receiving data from a payment card that includes first information associated with a payment account (see paragraphs 0089 and 0055.
Paragraph 0089, note: in addition the redemption module can provide user profile information (i.e. first information associated with a payment account) to the redemption entity; and paragraph 0055, note: for instance a message can utilize information unique to the mobile device for example subscriber identity number (i.e. a payment account) and user profile information (i.e. a payment account) and encode the transmission based on such information).
and second information associated with a deal, (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
wherein said second information was provided in said data as a result of manual input provided into said payment card; (see Figure 2 and paragraph 0071.
Figure 2, note: redeem 210 displayed on the user interface; and paragraph 0071, note: icon 210 for facilitating the redemption of mobile coupons).
locating said deal from a plurality of deals; (see Figure 2 and paragraph 0069.
Figure 2, note: reference character 206 browse icon; and paragraph 0069, note: icon that can provide access to browsing features that organize, sort and search through mobile coupons stored at the mobile device as a function of characteristics of such coupons).
completing a purchase transaction based, at least in part, on said first information; (see paragraph 0089, note: the redemption entity can then access a user profile stored at the mobile device or maintained on a network database to identify mobile coupons associated with the user profile that are pertinent to a transaction, wherein such mobile coupons can be redeemed in conjunction with the transaction).
and completing, by a device, a deal redemption based, at least in part, on said second information (see paragraph 0089, note: providing coupon at point of sale).
As per claim 9, Rajan et al. teaches
wherein said deal is a time-sensitive periodic deal (see paragraph 0043, note: coupon redemption times could be Monday through Friday (i.e. periodic) during retail store business hours (i.e. time-sensitive)).
As per claim 10, Rajan et al. teaches
wherein said data is received from a payment card reader (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. reads information from the mobile device (payment card reader)), to identify the coupon).
As per claim 11, Rajan et al. teaches 
wherein said data is received by a remote server (see paragraph 0039, note: a coupon server used for coupon redemption).
As per claim 12, Rajan et al. teaches
wherein said deal is located by second device is a remote server (see paragraph 0039, note: a coupon server used for coupon redemption).
As per claim 15, Rajan et al. teaches a system comprising: (see paragraph 0049, note: system).
a payment device comprising: (see Figure 2).
a communications device for providing stored data that includes first information associated with a payment account (see paragraphs 0089 and 0055.
Paragraph 0089, note: in addition the redemption module can provide user profile information (i.e. first information associated with a payment account) to the redemption entity; and paragraph 0055, note: for instance a message can utilize information unique to the mobile device for example subscriber identity number (i.e. a payment account) and user profile information (i.e. a payment account) and encode the transmission based on such information).
and second information associated with a deal; (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. an external device), to identify the coupon).
a device for receiving manual input, wherein said second information is operable to be provided in said data as a result of said manual input; (see Figure 2 and paragraph 0071.
Figure 2, note: redeem 210 displayed on the user interface; and paragraph 0071, note: icon 210 for facilitating the redemption of mobile coupons).
and a remote server for receiving said data and locating said deal from a plurality of deals, (see paragraph 0039, note: a coupon server used for coupon redemption).
wherein a purchase transaction is operable to be completed based, at least in part, on said first information (see paragraph 0089, note: the redemption entity can then access a user profile stored at the mobile device or maintained on a network database to identify mobile coupons associated with the user profile that are pertinent to a transaction, wherein such mobile coupons can be redeemed in conjunction with the transaction).
and a deal redemption is operable to be completed based, at least in part, on said second information (see paragraph 0089, note: providing coupon at point of sale).
As per claim 16, Rajan et al. teaches 
wherein said payment device is a payment card (see Figure 2, note: payment device).
As per claim 17, Rajan et al. teaches 
wherein said payment device is a mobile telephonic phone (see paragraph 0049 and Figure 2, note: mobile phone).
As per claim 20, Rajan et al. teaches
wherein said payment device further comprises a display (see paragraph 0049 and Figure 2, note: mobile phone with a display).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14. 	Claims 13-14, 18-19, and 21 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Rajan et al. (United States Patent Application Publication Number:
US 2009/0076912) and further in view of Mullen et al. (United States Patent Application Publication Number: US 2009/0159700). 
As per claim 13, Rajan et al. teaches
further comprising provided said data from a bar code stripe communications device on said payment card (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. payment card reader), to identify the coupon).
Rajan et al. does not expressly reach providing data from a magnetic stripe communications device on said payment card.
However, Mullen et al. teaches providing data from a magnetic stripe communications device on said payment card (see paragraphs 0119, 0054, 0066, and 0112-0113.
Paragraph 0119, note: the promotional code may be entered into the card using buttons and may be communicated via a reader communications device (i.e. a dynamic magnetic stripe communications device comprising two magnetic emulators that simultaneously serially communicate different tracks of data to a magnetic stripe reader); paragraph 0054, note: card may include magnetic strip tracks and magnetic emulator sandwiched between the read-head detectors; paragraph 0066, note: a sticker and/or guide-structures, direct a user on how to position his/her card (or other device) for contactless 
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0119 and 0112-0113), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another (see Rajan et al. paragraph 0089 and paragraph 0041) are both known.
As per claim 14, Rajan et al. teaches
further comprising providing said data from an ASIC chip on said payment card (see paragraph 0048).
Rajan et al. does not expressly teach providing data from IC chip on said payment card.
However, Mullen et al. teaches providing data from IC chip on said payment card (see paragraph 0021, note: information indicative of the type of reward that is desired or the form of payment may be communicated via an IC chip, RFID antenna, and magnetic emulator or encoder).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0021), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating from information one device to another (see Rajan et al. paragraphs 0089 and 0041) are both known.
As per claim 18, Rajan et al. teaches
wherein said communications device comprises a transmitter/antenna communications device and communicates information through the use of radio frequency (RF) (see paragraphs 0040, 0084, and 0085.

Rajan et al. does not explicitly teach wherein said communications device comprises an RF-based communications device.
However, Mullen et al. teaches wherein said communications device comprises an RF-based communications device (see paragraph 0021, note: information indicative of the type of reward that is desired or the form of payment may be communicated via an IC chip, RFID antenna, and magnetic emulator or encoder).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0021), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another including radio frequency (see Rajan et al. paragraphs 0089 and 0041) are both known.
As per claim 19, Rajan et al. teaches
wherein said communications device comprises a bar code stripe communications device (see paragraph 0089, note: the redemption module can provide a visual indication (i.e. for example a bar code displayed on a user interface display) of a coupon (i.e. deal) on the output module, wherein such an indication can be utilized by a redemption entity, for example a point of sale device (i.e. payment card reader), to identify the coupon).
Rajan et al. does not expressly reach wherein said communications device comprises a dynamic magnetic stripe communications device.
However, Mullen et al. teaches wherein said communications device comprises a dynamic magnetic stripe communications device (see paragraphs 0119, 0054, 0066, 0074, and 0112-0113.

At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0119 and 0112-0113), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another (see Rajan et al. paragraph 0089 and paragraph 0041) are both known.
As per claim 21, Rajan et al. teaches 
further comprising providing said data from a transmitter/antenna communications device on said payment card and communicates information through the use of radio frequency(see paragraphs 0040, 0084, and 0085.
Paragraph 0040, note: radio frequency communication; paragraph 0084, note: antenna in conjunction with receiver and/or transmitter can receive the coupon utilizing a pull message or push message from the coupon generation/distribution component; and paragraph 0085, note: processor can analyze information received by antenna or a user input interface of the mobile device and/or generate information for transmission by a transmitter).
Rajan et al. does not explicitly teach an RF-based communications device on said payment card.
an RF-based communications device on said payment card (see paragraph 0021, note: information indicative of the type of reward that is desired or the form of payment may be communicated via an IC chip, RFID antenna, and magnetic emulator or encoder).
At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Rajan et al. with the aforementioned teachings from Mullen et al. with the motivation of providing another way to communicate promotional information from one device to another (see Mullen et al. paragraphs 0021), when communicating information from one device to another (see Rajan et al. paragraph 0089) and multiple ways (i.e. type of communication connections) for communicating information from one device to another including radio frequency (see Rajan et al. paragraphs 0089 and 0041) are both known.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a. 	Hassell (United States Patent Application Publication Number: US
2001/0042010) teaches a method for a clippable coupon message and for tracking the usage of the clippable coupon (see abstract and Figure 7).
b. 	Giordano et al. (United States Patent Application Publication Number: US
2002/0152123) teaches systems and methods for monitoring customer behavior and providing secure electronic payment in exchange for goods and services (see abstract and Figure 15).
C. 	Rissanen (United States Patent Number: US 7,308.254) teaches an electronic couponing technique including transferring coupon information to a first mobile device as well as transferring coupons from the first mobile device to another terminal for redemption (see abstract and Figure 2).
d. 	Evans et al. (United States Patent Application Publication Number: US
2008/0133366) teaches a coupon distribution and redemption system wherein coupons are sent to mobile devices and users can select the appropriate coupons for redemption at a retail location (see abstract and Figure 3A).
e. 	Wane (United States Patent Application Publication Number: US 2009/0144164) teaches a system and method for the distribution, redemption, and processing of electronic coupons wherein a point of sale system communicates with an engine to verify the validity of the coupon and then a discount is applied to a transaction in accordance with the coupon value (see abstract and Figure 1).
f. 	Krutchik et al. (United States Patent Application Publication Number: US
2010/0312630) teaches a system and method for transmitting and redeeming electronic coupons through use of a mobile device (see abstract and Figure 5).
g.	Narayan et al. (United States Patent Application Publication Number: US 2002/0138348) teaches a system performing coupon trading operations such as selling, buying, or exchanging of coupons (see abstract and paragraph 0179) 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621